   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 1 of 14 PageID #:245




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

U.S. SECURITIES AND EXCHANGE                     )
COMMISSION,                                      )
                                                 )
              Plaintiff,                         )      No. 1:19-CV-03552
                                                 )
       v.                                        )
                                                 )      Judge Edmond E. Chang
GEORGE SLOWINKSI,                                )
                                                 )
              Defendant.                         )

                           MEMORANDUM OPINION AND ORDER

       The Securities and Exchange Commission brought this action against George

Slowinski, alleging violations of federal securities laws in connection with an invest-

ment scheme.1 R. 1.2 Slowinski entered a bifurcated settlement in which he already

agreed to an injunction against future securities-laws violations. R. 18-2, ¶ 2. The

bifurcated settlement also provides that the Court shall decide, via written motion,

the SEC’s request for financial remedies. Id. ¶ 3. The SEC asks for disgorgement with

prejudgment interest and for civil penalties. R. 24. For the reasons explained in this

Opinion, Slowinski is ordered to pay $339,000 for disgorgement with $84,107 in pre-

judgment interest, as well as $84,750 in civil penalties.

                                     I. Background

       For purposes of this motion, the allegations in the complaint are accepted by

Slowinski as true. R. 18 ¶ 4. This enforcement action arises out of a scheme to defraud


       1The Court has subject matter jurisdiction under 28 U.S.C. § 1331
       2Citationsto the record are “R.” followed by the docket entry number and, if needed,
a page or paragraph number.
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 2 of 14 PageID #:246




hundreds of investors who were promised significant returns from real-estate devel-

opment projects in Chicago’s South Side. The vehicle for the fraud was a real-estate

investment venture called Rebuilding America. R. 1, Compl. ¶¶ 17, 20. Slowinski was

a principal and one-third owner of Rebuilding America by way of RealProp Chicago,

LLC, of which Slowinski was the sole shareholder Id. ¶ 17; R. 25-1, Tushaus Decl.

¶ 6; R. 33-1, Slowinksi Aff. ¶¶ 2, 8. Slowinski also partially owned real-estate devel-

opment companies G-Slow Construction, LLC, and G-Slow Real Estate (together, the

G-Slow companies). Slowinski Aff. ¶ 3. As part of the venture, Slowinski agreed that

G-Slow Real Estate would acquire properties using funds raised by Rebuilding Amer-

ica, while G-Slow Construction would act as general contractor for the acquired prop-

erties. Compl. ¶ 23. The G-Slow companies also operated development projects unre-

lated to Rebuilding America. See Slowinski Aff. ¶ 7; Compl. ¶¶ 68, 72.

      In the summer of 2013, Slowinski and his partners (the Complaint refers to

them collectively as the “principals”) devised the key aspects of the offering. Compl.

¶ 21. To entice investors, Rebuilding America’s principals agreed to advertise a 38%

return on capital over two years. Id. ¶ 24. This is despite the fact that Slowinski

expressed concerns that the promised return was untenable for the “full-gut” rehab

projects being promoted. Id. ¶ 78. At the same time, Slowinski and the principals

agreed to take between 34% to 42% of all investments in the form of undisclosed fees.

Id. ¶¶ 25–26. Slowinski would personally receive between 2.3% to 3% of every dollar

invested in Rebuilding America. Id. ¶ 25.




                                            2
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 3 of 14 PageID #:247




       Slowinski played a significant role in the offering. He agreed to serve as Re-

building America’s registered agent and oversee day-to-day operations through his

real estate and construction companies. Compl. ¶ 22. He also reviewed drafts of the

investment contracts, referred to as “Cycle Agreements.” Id. ¶ 28. Through live

presentations, Rebuilding America promoted the offering to prospective investors in

Singapore and Malaysia. Id. ¶ 30. Slowinski participated in multiple investor-solici-

tation presentations in September 2013 and February 2014. Id. ¶ 32. These events

touted Slowinski’s experience in the Chicago real estate market, describing him as

an expert in flipping properties who had developed a “proven,” “well defined,” and

“methodical” system. Id. ¶ 34. In reality, Slowinski had less than one year of experi-

ence buying and rehabbing the types of real estate projects promoted by Rebuilding

America. Id. ¶ 80.

       At no time were investors informed that at least 34% of their investments

would go directly to Slowinski and the principals via hidden fees and commissions.

Compl. ¶ 38. Investors were asked to sign Cycle Agreements with Rebuilding Amer-

ica, based on the representations that the company would use investments to “pur-

chase … various residential properties located in the United States for the purpose

of refurbishing same and resale.” Id. ¶ 41. The Cycle Agreements also represented

that investors would see 18% returns after year one and 20% returns after year two.

Id. ¶ 43.

       By April 2014, Rebuilding America raised more than $20.7 million from inves-

tors in Asia. Compl. ¶ 45. At this point, Slowinski and the principals shared concerns



                                          3
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 4 of 14 PageID #:248




about the ability to generate sufficient profits to repay investors, so Rebuilding Amer-

ica stopped raising money in Asia. Id. But despite these concerns, by April 2014,

Slowinski and the principals raised an additional $194,000 from three Australian in-

vestors. Id. ¶ 46. As with the investors in Asia, Rebuilding America told the Austral-

ian investors that it would put money towards buying and selling real estate to

achieve a 38% return over two years. Id. ¶ 47. Once again, it concealed the fact that

at least 30% of the investment would go directly into the pockets of Slowinski and the

principals. Id. ¶ 48. Eventually, in a pyramid-style payout, Rebuilding America dis-

tributed the 18% year-one return out of investment principal as opposed to profit. Id.

¶¶ 49; 90. Beyond this raid of investment principal to make a year-one payment, in-

vestors received no additional returns. Id.

        Meanwhile, between October 2013 and January 2015, G-Slow Construction re-

ceived around $7.1 million in construction draws from Rebuilding America. Compl.

¶ 67. Out of that amount, Slowinski directed $2.8 million for uses unrelated to Re-

building America properties. Id. ¶ 68. This included payroll, overhead, general busi-

ness expenses, and cost overruns on other projects not run by Rebuilding America. Id.

¶ 72.

        By September 2014, Rebuilding America had sold only three properties, all at

a loss. Id. ¶ 94. And from October 2015 through April 2015, at the same time it was

making first-year interest payments to certain investors, Rebuilding America sold 21

homes at a combined approximate loss of $4.1 million. Id. ¶ 95. By 2017, Rebuilding




                                           4
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 5 of 14 PageID #:249




American ceased its development activities, leaving investors with more than $17

million in losses. Id. ¶¶ 97–98.

      In May 2019, the SEC brought this enforcement action against Slowinski, al-

leging violations of Rule 10(b)-5, Section 17(a) of the Securities Act, as well as aiding

and abetting violations of each of those laws. Comp. ¶¶ 99–116. Slowinski agreed to

a bifurcated settlement that enjoined him from further violation of securities laws. R.

18; R. 23. Under the settlement, Slowinski also agreed to pay disgorgement, prejudg-

ment interest, and civil penalties in an amount determined by the Court through

motion practice. R. 23 at 3. For purposes of this motion, Slowinski also agreed to

accept as true the allegations in the SEC’s complaint. R. 18, ¶ 4.

      The SEC has now moved the Court to impose a disgorgement amount of

$339,000, pre-judgment interest of $84,107, and “maximum” third-tier civil penalties.

R. 25, Gov. Br. at 11, 13.

                                     II. Analysis

                                   A. Disgorgement

      Disgorgement is a remedy “designed both to deprive a wrongdoer of unjust en-

richment and deter others from violating the securities laws.” SEC v. Michel, 521 F.

Supp. 2d 795, 830 (N.D. Ill. 2007); see also SEC v. DeMaria, No. 12 C 4145, 2013 WL

4506867, *1 (N.D. Ill. Aug. 22, 2013); SEC v. Black, No. 04 C 7377, 2009 WL 1181480,

*2 (N.D. Ill. Apr. 30, 2009). It is not a punitive measure. Rowe v. Maremon Corp., 850

F.2d 1226, 1241 (7th Cir. 1988). A district court “has broad discretion in setting the

amount of a disgorgement award, and the amount need not be exact.” SEC v. Seven



                                           5
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 6 of 14 PageID #:250




Palm Inv., LLC, No. 10 C 2755, 2014 WL 1292377, *2 (N.D. Ill. Mar. 31, 2014). Sala-

ries and other forms of compensation may be disgorged. Black, 2009 WL 1181480 at

*2 (citing SEC v. Koenig, 557 F.3d 736, 744-45 (7th Cir. 2009));

      The SEC bears the burden of establishing its entitlement to the requested rem-

edies by a preponderance of the evidence. See Steadman v. SEC, 450 U.S. 91, 103

(1981). Again, because punishment is not its goal, disgorgement is a form of restitu-

tion measured by the defendant’s wrongful gain. Kokesh v. S.E.C., 137 S. Ct. 1635,

1640 (2017). But disgorgement need only be a reasonable approximation of profits

causally connected to the violation. S.E.C. v. First City Fin. Corp., 890 F.2d 1215,

1231 (D.C. Cir. 1989). “[A] monetary award often depends on estimation, for defend-

ants may not keep (or may conceal) the data required to make an exact calculation.”

QT, Inc., 512 F.3d 858, 864 (7th Cir. 2008). Once the government provides a reason-

able estimate, the defendants bear the burden of showing that the estimate is inac-

curate. See id.

      The SEC’s requested disgorgement, supported by the declaration of its Staff

Accountant Ann Taushaus (R. 25-1, Tushaus Decl.), is the amount that RealProp (one

of the entities owned by Slowinski) received from Rebuilding America between De-

cember 14, 2013 and June 2014. Gov. Br. at 11. According to Tushaus, Slowinski

spent some of this amount on personal expenditures including dining, travel, cloth-

ing, jewelry, tobacco, personal taxes, cash withdrawals, and direct payments to him-

self and family members. Id.; Tushaus Decl. ¶¶ 8–9. Tushaus calculated the disgorge-

ment amount based on her review of voluminous financial records, including bank



                                          6
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 7 of 14 PageID #:251




records for Rebuilding America, G-Slow Construction, G-Slow Real Estate, and Real-

Prop. Tushaus Decl. ¶ 5.

      In response, Slowinski contests the SEC’s disgorgement calculation, contend-

ing that he personally pocketed far less than $339,000. R. 33, Def. Resp. Br at 2.

According to Slowinski, although RealProp had received a total of $593,516.82 from

Rebuilding America, this was redirected to offset expenses incurred by G-Slow Con-

struction and G-Slow Real Estate. Id. at 3. As a result, Slowinksi states that he per-

sonally benefited to the tune of around $79,000. Slowinski Aff. ¶ 11.

      The first question is whether the SEC provided a reasonable estimate of

Slowinski’s ill-gotten gains. On review of the record, the SEC’s method of calculating

the $339,000 disgorgement is a valid way of determining personal gain. The proposed

disgorgement amount reflects the distributions made from Rebuilding America to Re-

alProp, of which Slowinski was the sole shareholder. Tushaus Decl. ¶ 6; Slowinksi

Aff. ¶¶ 2, 8. The total sum of proceeds flowing to a solely owned entity can reasonably

represent the total financial benefit received by the sole owner, even if he or she only

personally spends a part of the funds. See Sec. & Exch. Comm'n v. Durham, 799 F.

App'x 928, 930 (7th Cir. 2020) (“to calculate disgorgement, courts focus on the sum

derived through the fraud, not on how the fraudster used the money.”); S.E.C. v. First

Jersey Sec., Inc., 101 F.3d 1450, 1476 (2d Cir. 1996) (firm’s sole shareholder was

jointly and severally liable for amounts disgorged from firm, even though it was more

than the amount he personally received). According to Tushaus, from December 14,

2013 to January 31, 2015, funds received from Rebuilding America accounted for



                                           7
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 8 of 14 PageID #:252




99.2% of the total deposits in RealProp during that period. Tushaus Decl. ¶ 8. And at

his deposition, Slowinski testified that RealProp had no purpose other than to receive

funds from Rebuilding America. R. 34-2, Slowinski Dep. at 604:14-21; 832:12-15. For

these reasons, the funds received by RealProp represent a reasonable estimate of

Slowinksi’s gain from the fraud.

      The next question is whether Slowinksi met his burden of showing the inaccu-

racy of the SEC’s estimation. The answer is no. Slowinski contends that he personally

profited to the tune of only $79,000, but he provides no supporting evidence.

Slowinski Aff. ¶ 11. All he says is that he has requested bank records that will support

his proposal. Id. But he never did offer those purported bank records into the record

(despite plenty of time to do so). Whatever the reason for the missing records,

Slowinski has offered insufficient evidence to rebut the SEC’s calculation.

      Slowinski also contends that distributions made to RealProp were rerouted to

G-Slow Construction and G-Slow Real Estate to pay for overhead expenses. Def. Resp.

Br. at 3. That means, supposedly, that he did not personally pocket an amount any-

where near $339,000. Id. Slowinski avers that between August 2013 through June

2015, his G-Slow companies incurred $557,350.30 in expenses on behalf of Rebuilding

America. Slowinski Aff. ¶ 7. He also avers that RealProp received a total of

$593,516.82 from Rebuilding America. Id. at 8. Without providing any documentation

of money flowing from RealProp to G-Slow companies, Slowinski suggests that distri-

butions to RealProp should somehow be offset by the expenses incurred by the G-Slow

companies on behalf of Rebuilding America. Def. Resp. at 3.



                                           8
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 9 of 14 PageID #:253




      Slowinski seems to argue that business expenses are excludable from the dis-

gorgement amount. It is true that, in the right circumstances, “courts may not enter

disgorgement awards that exceed the gains made upon any business or investment,

when both the receipts and payments are taken into the account.” Liu v. Sec. & Exch.

Comm'n, 140 S. Ct. 1936, 1949–50 (2020). Here, however, there are problems with

this type of credit for expenses. First, the G-Slow companies’ expenses on behalf of

Rebuilding America do not represent legitimate credits when both entities were inti-

mately involved in the scheme: Rebuilding America was the vehicle for the fraud and

the G-Slow companies helped the fraud along by performing a modicum of work while

Slowinski and the other principals pocketed enormous proceeds from investors. Ac-

cording to allegations in the Complaint, which Slowinksi accepts as true, the G-Slow

companies identified, purchased, and provided general contracting services for Re-

building America investment properties. Compl. ¶ 23. Because fraud permeated the

G-Slow companies, Slowinski is not entitled to offset their expenses. See SEC v. Brit-

ish Am. Commodity Options Corp., 788 F.2d 92, 93 (2d Cir. 1986) (disgorgement of all

sole shareholder’s profits from brokerage is appropriate even without dollar for dollar

accounting of illegally deprived profits where fraud was systemic and pervasive).

      Second, redirecting funds to pay G-Slow payroll and overhead does not some-

how extinguish Slowinski’s pecuniary interest in those funds. Slowinski is a partial

owner of G-Slow Construction and G-Slow Real Estate, which were involved in ven-

tures aside from Rebuilding America. Compl. ¶¶16, 68–69, 72.; Slowinski Aff. ¶¶ 3,

7. Between October 2013 and January 2015, G-Slow Construction received around



                                          9
   Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 10 of 14 PageID #:254




$7.1 million in construction draws from Rebuilding America. Compl. ¶ 67. Out of that

amount, Slowinski directed $2.8 million for unrelated uses. Id. ¶68. This included

payroll, overhead, general business expenses, and cost overruns on projects not con-

nected with Rebuilding America. Id. ¶ 72. So Slowinski funneled funds from Rebuild-

ing America’s investors to cover unrelated business expenses for companies that he

partially owns. Id. ¶¶ 3, 68–69, 72; Slowinski Aff. ¶¶, 3 7. Because Slowinski had an

interest in the profitability of those companies, cost offsets to their general operations

still amount to his personal gain.

       Third, Slowinski’s math does not add up. Slowinski avers that RealProp re-

ceived a total of $593,516.82, which as a starting point is greater than the $339,000

in distributions calculated by the SEC. Slowinski Aff. ¶ 8. Even assuming Slowinski

is entitled to offset all of G-Slow expenses incurred on behalf of Rebuilding America,

that leaves a surplus of $36,166.52. Id. ¶ 8; Def. Resp. at 3. Without any of the bank

records that Slowinski purportedly requested, this is inconsistent with his argument

that he personally benefited by around $79,000. Slowinski Aff. ¶ 11. The figures that

he proposes are unreliable.

       For all of those reasons, the Court imposes a disgorgement amount of $339,000

with prejudgment interest of $84,107, in accordance with the IRS underpayment

rate.3 Tushaus Decl. at 5.




       3The   Court need not consider the SEC’s alternative disgorgement calculation of
$100,523 that was in part based on Slowinski’s personal-benefit argument. R. 34, Gov. Suppl.
Resp. at 4-5.

                                            10
  Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 11 of 14 PageID #:255




                                      B. Civil Penalty

      The SEC also requests “maximum” civil penalties in accordance with the stat-

utory metric. Gov. Br. at 13. Here, third-tier penalties are available given that the

violation “involves fraud deceit, or manipulation” resulting in “substantial losses …

to others.” 15 U.S.C. §§ 77t(d)(2)C), 78u(d)3)(B)(iii). For the period at issue, the max-

imum third-tier penalty is the higher of $150,000 per violation; or (2) the gross

amount of pecuniary gain. See, 17 C.F.R. § 201.1001, Table I. The SEC has not pro-

posed an exact penalty amount. But the SEC contends that courts have interpreted

“per violation” broadly and in some instances have imposed a third-tier penalty for

each investor defrauded. Gov Br. at 12. Again, however, the SEC has not proposed a

specific or discernable basis to determine a “per violation” penalty. For his part,

Slowinksi requests that the Court impose a “minimal” civil penalty that accounts for

his financial condition, his age, and other mitigating factors. Def. Resp. Br. at 4-5.

But Slowinski too does not propose an exact penalty amount.

      Subject to the statutory maximum, the penalty “shall be determined by the

court in light of the facts and circumstances” of the case. See 15 U.S.C. § 77t(d); 15

U.S.C. § 78u(d)(3); 15 U.S.C. § 80b-9(e). In determining a civil penalty for violations

of federal securities law, a court should generally consider factors such as the seri-

ousness of the violation; the defendant’s state of mind when committing the viola-

tions; the repeated nature of the violations; whether the defendant has admitted

wrongdoing; the losses or risk of losses caused by the conduct; any cooperation pro-

vided to enforcement authorities; and ability to pay. SEC v. Williky, 942 F.3d 389,



                                           11
  Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 12 of 14 PageID #:256




393 (7th Cir. 2019). In deciding the amount of the penalty, a court may also consider

any other penalties already imposed against the defendant and the defendant’s abil-

ity to pay. See SEC v. Haligiannis, 470 F. Supp. 2d 373, 386 (S.D.N.Y. 2007).

      Slowinski attempts to present several mitigating factors. First, he downplays

his role in the scheme and asserts that he tried to “mitigate[] losses by continuing to

work on the project even though the project was not generating a positive cash flow.”

Def. Resp. at 4. This is not persuasive. The complaint establishes that Slowinski

played a major role in the fraud. He owned a one-third interest in Rebuilding Amer-

ica, used his construction companies to run day-to-day operations, received person-

ally between 2.3% to 3% of every dollar invested in Rebuilding America, reviewed

drafts of the Cycle Agreements, and participated in presentations in which he was

held out as a real-estate expert. Compl. ¶¶ 16, 17, 21, 28, 32–33. And there is also no

factual basis establishing that Slowinski attempted to mitigate investor losses. In

fact, Slowinksi diverted investor money away from Rebuilding America investment

properties to cover costs on unrelated projects. Id. ¶¶68–72. If anything, the fact that

Slowinski continued working on the venture could just as easily imply prolonging the

fraud to reap more proceeds from investors.

      Second, Slowinski contends that he cooperated “extensively” with the SEC in-

vestigation. Def. Resp. Br. at 4. Slowinski explains that he met with SEC Attorneys

for a few days, responded in good faith to their questions, and handed over numerous

documents without asserting privilege. Id. But it is not particularly compelling to

admit to a fraud that is readily provable through financial records (over which there



                                          12
  Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 13 of 14 PageID #:257




is no privilege). And nothing in the factual record shows that Slowinski assisted the

SEC in any investigation of the other principals. Also, although Slowinski has con-

sented to injunctive relief, he has not actually admitted the allegations in the com-

plaint. R. 23 at 1. He has only accepted as true the allegations in the complaint, and

just for purposes of determining monetary remedies. Id. at 3. As a result, Slowinski

is not deserving of significant mitigation for cooperation or for admitting guilt. See

Williky, 942 F.3d at 393.

      Lastly, Slowinski contends that he is unable to pay a significant amount for a

civil penalty. Def. Resp. at 4. According to a personal finance statement dated Febru-

ary 2, 2020, Slowinski has a net worth of negative $33,900. Slowinski Aff. at 18.

Slowinski also states that he lost his home and businesses in bankruptcy proceedings,

and his remaining interest in two Rebuilding America properties are under the con-

trol of a court-appointed receiver who may sell those property to repay investors. Def.

Resp. at 4–5.

      It is true that Slowinski’s insolvency and his age (69 years old) are mitigating.

But he did knowingly participate in key aspects of a fraud scheme in his 60s, so he

should have understood the risks and potential penalties that arise from a $17-mil-

lion fraud spread amongst around 600 victim-investors. Compl. ¶¶ 1, 17. In light of

his insolvency, however, imposing the maximum tier-three penalty on a “per investor”

would represent an excessive penalty. And the SEC does not propose a specific pen-

alty or a “per violation” basis of determining one. On balance, the Court imposes a

civil penalty of $84,750, which is equal to 25% of the disgorgement amount.



                                          13
  Case: 1:19-cv-03552 Document #: 45 Filed: 11/29/20 Page 14 of 14 PageID #:258




                                  III. Conclusion

      For the reasons explained in this Opinion, the SEC’s motion for disgorgement,

prejudgment interest, civil penalties, and entry of final judgment is granted as fol-

lows: Slowinski is ordered to pay $339,000 in disgorgement; $84,107 in prejudgment

interest; and $84,750 in civil penalties. The tracking status hearing set for December

4, 2020 is vacated, and the Court will enter final judgment.

                                                    ENTERED:


                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: November 29, 2020




                                         14
